Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KINDER MORGAN ENERGY PARTNERS INCREASES QUARTERLY DISTRIBUTION TO $0.96 PER UNIT Up 16% Over First Quarter 2007 HOUSTON, April 16, 2008 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today increased its quarterly cash distribution per common unit to $0.96 ($3.84 annualized) from $0.92 ($3.68 annualized).Payable on May15, 2008, to unitholders of record as of April 30, 2008, the distribution represents a 16percent increase over the first quarter 2007 cash distribution per unit of $0.83 ($3.32 annualized).KMP has increased the distribution 32 times since current management took over in February of 1997. KMP reported record quarterly distributable cash flow before certain items of $280.5million, up 49 percent from $188.6 million for the first quarter of 2007.Distributable cash flow per unit before certain items was $1.12, up 37 percent from $0.82 per unit for the comparable period last year.Net income before certain items was $348.9million compared to $219.1million for the first quarter of 2007.Including certain items, net income for the first quarter was $346.7 million compared to a loss of $149.5 million for the same period last year. Chairman and CEO Richard D. Kinder said, “KMP had an outstanding first quarter with total segment earnings before DD&A reaching an all-time quarterly high of $685 million, up 36percent from $503 million in the first quarter of 2007.Results were led by strong performances from the CO2,Natural Gas Pipelines and Terminals business segments.In the first quarter we began to deliver significant value to our unitholders from some of the more than $7billion in capital expansion projects that we have undertaken, including the Rockies Express Pipeline.REX-West began interim service in January, and KMP’s share of contributions from this exciting project will increase when the remainder of this segment of the pipeline commences service later this month.Looking ahead, KMP is well positioned for future growth.We (more) KMP - 1Q Earnings Page 2 continue to make good progress on many large infrastructure projects that will drive growth in 2009 and beyond.While rising construction and material costs have created a challenging business environment, we seem to be managing the process well.Our total forecasted capital expenditures have increased by about 2.2 percent from the projections detailed at our January investor conference, and we continue to remain on track to bring these projects in service on, or close to, their original schedule.” Overview of Business Segments The Products Pipelines segment produced first quarter segment earnings before DD&A of about $141 million, down slightly from the same period last year due to the sale of the North System, which closed in October 2007.“Excluding the North System, this segment’s earnings before DD&A were up 5.5 percent compared to the first quarter of 2007, led by contributions from the Pacific operations, Southeast Terminals and the Central Florida Pipeline,” Kinder said.“The Cochin Pipeline underperformed during the quarter due to low propane volumes, but we believe that issue has been resolved moving forward through the implementation of a shipper provided line fill program.We expect that the Products Pipeline segment will finish 2008 slightly below its budget of 5 percent growth in segment earnings before DD&A.” Total refined products revenues for the quarter were up 3.5 percent and volumes were down 5.4 percent compared to the same period a year ago.Excluding Plantation, total refined products volumes were down 1.9 percent for the quarter.While volumes were down on Plantation, its revenues were up 3.4 percent compared to the first quarter of 2007.For the segment, gasoline volumes were down 8.7 percent (especially on Plantation), diesel volumes were up 1.1 percent and overall jet fuel volumes were down 1.5 percent due to lower military volumes.Commercial jet fuel volumes were up 2.1 percent and were particularly strong in the Orlando, Las Vegas and San Francisco markets.NGL volumes in this segment were down significantly from the first quarter of 2007 due to low propane volumes on Cochin. The Natural Gas Pipelines business produced first quarter segment earnings before DD&A of $188.2million, up 39 percent from the first quarter of 2007 and on track to meet its published annual budget of 18 percent growth.“Our Natural Gas Pipelines business had an (more) KMP - 1Q Earnings Page 3 extremely strong quarter led again by the Texas intrastate pipelines, along with contributions from REX-West and a strong performance by TransColorado,” Kinder said.“Growth by the intrastates was attributable to increased transportation revenue from long-term contracts, greater value from storage activities, and improved processing volumes and margins.While KMP benefited from the start up of REX-West, this asset produced results below budget for the quarter due primarily to weather related construction delays.”TransColorado’s increased earnings before DD&A compared to the first quarter of 2007 reflect the completed expansion of the pipeline and increased production in the Piceance and San Juan basins. Transport volumes in this segment were up about 22 percent from the first quarter of 2007 primarily attributable to the start up of REX-West, and sales volumes were up about 3percent. The CO2business delivered first quarter segment earnings before DD&A of $199.8million, up 59 percent from the same period last year and on track to exceed its published annual budget of 40 percent growth.“CO2 had an outstanding quarter driven by stronger than expected oil production at the Yates Field, production in line with our budget at the SACROC Unit and higher hedge prices on crude production,” Kinder said.“Additionally, CO2 delivery volumes were up 9 percent due primarily to the January start up of the company’s new Doe Canyon source field in southwest Colorado.” For the quarter, average oil production at Yates increased to 28.6thousand barrels per day (MBbl/d), a record since KMP invested in Yates, and up 9 percent compared to the first quarter of 2007.At SACROC, average oil production for the quarter was 27.3 MBbl/d.While volumes were down from the first quarter a year ago, they were up 8 percent over the fourth quarter of 2007.NGL sales volumes declined by 3percent versus the comparable period last year, but were up 5 percent over the fourth quarter. The
